Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-4, 6-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Bennett et al. 2015/0352415
 	The structural recitations of claim 1 are shown below in the annotated drawing where the channel can be divided into a main portion and inset portion as shown; 

    PNG
    media_image1.png
    1042
    1112
    media_image1.png
    Greyscale


Where a cavity length heel to toe is shown in fig. 2 and the inset portion is separated forward of the main portion by a plane defined by the axes. 
	A thickness between the inner and outer surface as called for in claim 2 is considered inherently shown and is considered constant as called for in claim 3. 
Where the thickness of the front edge and rear edge in fig. 37 is shown to be thicker, the thickness varies as called for in claim 4.
Claims 6-8 are considered met where the front edge of the cavity is offset from the loft plane by a varying distance and the cavity near the center of the strike face is closer than the heel or toe.  
Claims 9 and 10 are directed to the “transmittal portion” in Bennett as being the distance between the front edge and the front wall disclosed at [0104] as D to be within 30mm and between 5-20mm and even within 10mm. Such a range encompasses that set forth in claim 9-10 meeting the limitations of the claims. 
As to claims 11 and 12, the upper portion of the front surface of claim 1 can be defined as a side wall and the upper portion of the rear surface can be defined as an inner wall that extends forward meeting the limitations of the claim.  The claim recites no further structure or relationships as to how such elements are arranged or designed. Both elements are considered to be positioned at an angle formed by the arch shaped relationship of both sections of the side wall to the front surface and the inner wall to the rear surface. 
The ranges of angles recited in claims 13 and 14 can be inherently met where tangent lines drawn to select portions of the side wall and inner wall can be chosen to form angles between 75-105 degrees as called for in the claims. 
As called for in claim 15 forward most and rearward most reference points can inherently be defined on the front surface and strike face and described as D1 and D2.  D1 and the forward most point would be nearest he a defined reference plane and the rearward most point would be farthest to meet the limitations of the claim. 
Since one can chose the end of the front surface at any point to define the rearward most point, such can be inherently selected such that D2 is greater than or equal to D1 to meet the limitations of claims 16 and 17. 
An axis can inherently be drawn through the forward and rearward most point in fig. 37 such that it intersects the strikeface at an acute angle as called for by claims 19 and 20. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett.
Since claim 5 does not recite to which point on the cavity from the loft plane is being measured, he is considered to show his cavity being offset a constant distance from the loft plane;

    PNG
    media_image2.png
    833
    1062
    media_image2.png
    Greyscale
  
Alternatively, at [0125] Bennett discloses that this distance from the face to the flexure is “altered to correspond to the relative amount of stress at the various portions.”  A such this distance is considered a result effective variable when designing a club depending upon the amount of flexing in each area one wishes. To have made such constant with the curvature of the face would render the distance closer at he toe and heel which Bennett shows would render better flexing the “experience lower stresses”. 
Claim 18 effectively recites the angular relationship of the front surface of the cavity using defined distances between forwardmost and rearward most points. Such amounts to a change in shape which as been found obvious.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  In the instant case from [0119] it is shown that the dimensions of the flexures may be selected to provide the desired behavior and altered to “tune the local effect” [0120].  To have varied the distances and the shape of the cavity from toe to heel would have been obvious in order to change the effect the cavity has locally in that area of the club to tune the desired properties. 
 
Conclusion
	Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive. 
Applicant’s remarks and clarification to the claims are noted.  With those clarifications the structures and relationship were compared to the prior art and found not to clearly distinguish over the art as set forth in the grounds for rejection above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711